661 S.E.2d 736 (2008)
Martha ODOM, Guardian Ad Litem for Shericka Wallace, minor child
v.
Douglas H. CLARKE, MD, Piedmont Primary Care, Inc., f/k/a Piedmont Pediatric Clinic, P.A., and CMC-Northeast, Inc.
No. 63PA08.
Supreme Court of North Carolina.
April 10, 2008.
Joseph P. Booth, III, Joseph M. Stavola, Greensboro, for Cabarrus Memorial Hosp.
James E. Ferguson, II, Margaret Errington, Charlotte, William G. Simpson, Jr., for Odom.
J. Dennis Bailey, Winston-Salem, for Douglas Clark.

ORDER
Defendant's (Cabarrus Memorial Hospital) Petition for Discretionary Review is allowed for the limited purpose of remanding this matter to the Court of Appeals for reconsideration in light of Dogwood Development and Management Co., LLC v. White Oak Transport Co., Inc., 362 N.C. 191, 657 S.E.2d 361 (2008).
By order of the Court in Conference, this 10th day of April, 2008.